On June 29, 1979 the court entered the following order:
Before Nichols, Judge, Presiding, Bennett and Smith, Judges.
This case comes before the court on a motion for allowance of attorneys’ fees filed by James R. Fitzharris on behalf of himself and all other contract attorneys having an interest in the fees. Their contracts of employment were approved by the Secretary of the Interior or his duly authorized representative. The Department of the Interior, the Department of Justice, and plaintiffs have been notified of this motion and have expressed no opposition thereto.
*735The contracts for legal services provide for compensation contingent on recovery and in such amount as the court may determine to be reasonable and equitable, but not to exceed 10 percent of the sums recovered for plaintiffs through the efforts of their counsel. On January 19, 1979, the court by order entered a judgment in this docket in favor of plaintiffs and against defendant in the amount of $258,820.80 (219 Ct. Cl. 719). The pending motion seeks 10 percent of that judgment, or $25,882.08.
The claims set forth in the petition filed in Docket No. 13-F were for recovery from the United States of compensation to the plaintiffs for their interest in lands that were ceded by the Wyandot, Seneca, Delaware, Shawnee, Pota-watomi, Ottawa, and Chippewa Indians, to the United States pursuant to the Treaty of September 29, 1817, 7 Stat. 160. The lands ceded were located in northwestern Ohio with small projections into northeastern Indiana and south-central Michigan, and have been identified in the proceedings as Royce Area 87, containing 4,064,466 acres, and Royce Area 88, containing 684,552 acres.
The Indian Claims Commission by decision dated May 23, 1973, 30 Ind. Cl. Comm. 337, determined that plaintiffs in Docket 13-F held recognized title to an undivided one-third interest in the lands ceded in Royce Area 88 by the Treaty of September 29, 1817. Rehearing denied, 31 Ind. Cl. Comm. 359 (1973), aff’d, 207 Ct. Cl. 959 (1975), cert. denied, 423 U.S. 903 (1976).
In a subsequent proceeding the Commission by decision dated September 22, 1978, 43 Ind. Cl. Comm. 311, determined that the tracts of land identified as Royce Areas 87 and 88, ceded by the 1817 Treaty, had a value as of effective treaty date, January 4, 1819, of $5,698,821.60 for which defendant paid the Indian tribal owners $220,000 as an unconscionable treaty consideration payment. The Commission then adjudged that the Chippewa Tribe plaintiffs in Docket 13-F received $15,000 of the treaty consideration payment and were entitled to recover $258,820.80 from defendant for their undivided one-third interest in Royce Area 88, containing 684,552 acres. The case was then ordered to proceed to the determination of gratuitous offsets, if any, that the defendant was entitled to against the award. Defendant, however, advised the court *736by motion that it did not intend to claim any gratuitous offsets against plaintiffs and the court by order entered a judgment on January 19, 1979, in favor of plaintiffs in Docket 13-F and against defendant in the amount of $258,820.80. In addition to the legal services for which the attorneys for plaintiffs seek 10 percent of this award, they state that they have advanced expenses to further the litigation and will claim reimbursements therefor by separate motion.
The court has authority, previously exercised by the Commission, to determine attorneys’ fees in these cases. 25 U.S.C.A. § 70v-3 (1978). The court is satisfied from the uncontested representations of counsel that their services to plaintiff Indians were necessary, valuable, successful, required a demonstration of high professional skill, and that the litigation pursued for over a generation required the expenditure of great effort. The court is further satisfied that the fees sought here by the attorneys are fair and equitable.
it is therefore ordered that the motion for award of attorneys’ fees in Docket No. 13-F is granted. These fees in the amount of $25,882.08 shall be paid out of the judgment of the court on January 19, 1979, in favor of the plaintiffs in the amount of $258,820.80, and shall be paid to James R. Fitzharris for himself and on behalf of all contract attorneys for plaintiffs in this docket, pursuant to this order and the approved contracts of employment entered into for the payment of attorneys’ fees.